OPINION — AG — ** COUNTY OFFICERS — INCREASE IN MINIMUM SALARY ** WHERE THE NET VALUATION OR POPULATION OF A COUNTY CHANGES, AN INCREASE IN MINIMUM SALARY FOR CLASS `A' AND CLASS `B' OFFICERS IS PERMISSIBLE, IN ACCORDANCE WITH 19 O.S. 1975 Supp., 180.64 [19-180.64](A), IF THE INCREASES DOES NOT EXCEED TWENTY(20) PERCENT OF THE COMPENSATION PAYABLE TO THE HOLDER OF THAT OFFICE AS DETERMINED FROM THE COUNTY ASSESSOR'S CERTIFICATE AS TO COUNTY VALUATION FILED IN 1973 WITH THE COUNTY EXCISE BOARD, UNTIL THE FIRST MONDAY IN JANUARY, 1979, FOR CLASS `A' OFFICERS AND UNTIL THE FIRST MONDAY IN JULY, 1979, FOR CLASS `B' OFFICERS, AT WHICH TIME THERE IS NO LIMITATIONS AS TO AN INCREASE IN MINIMUM SALARY. FURTHERMORE, THE INCREASE IN MINIMUM SALARY BETWEEN CLASS 'F' AND CLASS 'G' COUNTY DOES NOT EXCEED TWENTY(20) PERCENT, AS ABOVE OUTLINED AND WOULD, THEREFORE, BE ALLOWABLE. CITE: 19 O.S. 1973 Supp., 180.58 [19-180.58] 19 O.S. 1973 Supp., 180.59 [19-180.59] (JAMES H. GRAY)